     Case 2:20-cr-00012-MHT-KFP Document 81 Filed 12/11/20 Page 1 of 2




     IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA             )
                                     )     CRIMINAL ACTION NO.
       v.                            )         2:20cr12-MHT
                                     )             (WO)
JEFFREY SCOTT CARTER                 )

                       MENTAL-HEALTH ORDER
                  INCLUDING INPATIENT TREATMENT

      During the sentencing hearing on December 3, 2020,

the court recommended that defendant Jeffrey Scott Carter

be placed in a Bureau of Prisons facility that allows him

to   take   part    in   the   Residential       Drug   Abuse    Program

(RDAP), and that he receive both dialectical behavioral

therapy     and    cognitive    behavioral      therapy     during       his

incarceration.       The court also ordered that Carter take

part in substance abuse treatment as recommended by his

probation officer following his release.

      In    her     psychological        evaluation        of    Carter,

Dr. Adriana       Flores    specifically       recommended      that      he

receive     inpatient      dual-diagnosis        treatment      for      his

substance use disorders and depression for at least 12
   Case 2:20-cr-00012-MHT-KFP Document 81 Filed 12/11/20 Page 2 of 2




months     following    his     release    from     custody.           See

Psychological Evaluation (doc. no. 61-2) at 19-20.                     The

court    overlooked    this     recommendation       while    imposing

Carter’s conditions of supervised release.                Carter also

acknowledged to the court that he is likely to experience

some relapses and need inpatient treatment during his

recovery, in light of his nearly life-long addictions.

    Accordingly, it is ORDERED that, after defendant

Jeffrey Scott Carter’s release from custody, the U.S.

Probation Office shall, within 28 days, have him again

assessed    by   Dr.   Flores    as   to   whether    admission        for

long-term inpatient dual-diagnosis treatment is still

needed, and shall file the assessment with the court

within 35 days of his release.             The court will consult

with counsel and the probation officer after defendant

Carter is released to determine whether any modifications

or additions to the recommended inpatient treatment are

necessary.

    DONE, this the 11th day of December, 2020.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE

                                  2
